Case: 09-20568     Document: 00511150201          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-20568
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MIGUEL ANGEL ALFONSO-PEREZ, also known as Miguel Angel Alfonso, also
known as Miguel Alfonso Perez, also known as Miguel Angel Perez Alfonso, also
known as Miguel Angel Perez, also known as Miguel Angel Alfonso Perez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-772-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Miguel Angel Alfonso-
Perez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967).               Alfonso-Perez has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.          Accordingly, counsel’s motion for leave to



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20568   Document: 00511150201 Page: 2      Date Filed: 06/22/2010
                               No. 09-20568

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2